Citation Nr: 1817566	
Decision Date: 03/22/18    Archive Date: 04/03/18

DOCKET NO.  14-26 556	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a stomach disability.  

2.  Entitlement to service connection for a stomach disability.  

2.  Entitlement to a compensable rating for a scar on the abdomen. 


WITNESSES AT HEARING ON APPEAL

The Veteran and his son


ATTORNEY FOR THE BOARD

E. Miller, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1953 to March 1955.  

This case comes to the Board of Veterans' Appeals (Board) on appeal from a November 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) Center in Atlanta, Georgia.  

The Veteran appeared before the undersigned Veterans Law Judge in a videoconference hearing in November 2017.  The transcript of the hearing is associated with the electronic claims file.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for a stomach disability and an increased rating for the abdominal scar disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  


FINDINGS OF FACT

1.  In an August 2010 rating decision, the RO denied reopening a claim for entitlement to service connection for stomach disease.  The Veteran was notified of the decision and of his appellate rights, but he did not file a Notice of Disagreement within one year.  

2.  Evidence received since the August 2010 rating decision relates to an unestablished fact necessary to substantiate the claim for entitlement to service connection for stomach disease, or raises a reasonable possibility of substantiating the claim.  


CONCLUSIONS OF LAW

1.  The August 2010 rating decision, which denied reopening a claim for entitlement to service connection for stomach disease, is final.  38 U.S.C. § 7105 (West 2010); 38 C.F.R. § 3.104 (2010).  

2.  New and material evidence has been received to reopen the claim for service connection for stomach disease.  38 U.S.C. §§ 5104, 5108, 7105 (West 2014); 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the duty to notify and assist, as the Board is granting the petition to reopen a claim, and remanding the underlying claim and an additional claim, there is no prejudice to the Veteran in proceeding with adjudication at this time.  

In unappealed decisions in June 1956 and May 1982, the Board denied service connection for a stomach disability based on a lack of showing that the Veteran had a currently diagnosed chronic stomach disease.  

In a subsequent August 2010 rating decision, the RO denied a petition to reopen the previously denied claim for entitlement to service connection for stomach disease.  The Veteran was notified by letter dated August 3, 2010.  The Veteran was provided VA Form 4107 in the accompanying August 2010 letter but did not submit a timely Notice of Disagreement within one year.  Thus, the August 2010 rating decision became final.  38 C.F.R. § 20.201 (2017).  

The Veteran submitted VA Form 21-22a authorizing power of attorney dated January 2011.  This form was accompanied by a request to reopen the previously denied claims for entitlement to service connection for stomach disease and increased rating for abdominal scarring, along with forms authorizing retrieval of healthcare records.  In a February 2011 letter to the Veteran, the RO stated that it had lost the submitted documents and requested new copies of any evidence submitted.  The Veteran then resubmitted the request to reopen on VA Form 21-4138 and the forms authorizing healthcare records retrieval, all dated July 31, 2011, and marked received August 1, 2011 at the RO.  The Board notes that this is within the one year mark of the prior rating decision dated August 3, 2010, however the Veteran did not timely submit a notice of disagreement as required by 38 C.F.R. §20.201 and specifically noted that he was filing a claim to reopen.  

The RO issued a new rating decision in November 2012 that denied reopening the claim for entitlement to service connection for stomach disease based on lack of new and material evidence.  The Veteran's representative filed a timely notice of disagreement in November 2012, which was accepted as such by the RO.  38 C.F.R. § 20.201 (2012).  The RO issued a statement of the case in June 2014 and the Veteran filed a timely appeal with VA Form 9 to the November 2012 rating decision.  38 C.F.R. § 20.202.  

In reviewing the November 2012 decision, the Board has determined that a new and material evidence analysis is proper for the stomach disease issue on appeal, as it was clearly adjudicated by the August 2010 rating decision.  See Velez v. Shinseki, 23 Vet. App. 199, 204 (2009) (when determining whether a new and material evidence analysis is required, the focus of VA's analysis must be on whether the evidence presented truly amounts to a new claim "based upon distinctly diagnosed diseases or injuries," or whether it is evidence tending to substantiate an element of the previously adjudicated matter).  

Regardless of the AOJ's actions, the Board has jurisdictional responsibility to determine whether a claim previously denied by the AOJ should be reopened.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (citing 38 U.S.C. §§ 5108, 7105(c)).  See also Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) and VAOPGCPREC 05-92 (March 4, 1992).  Accordingly, the Board must initially determine whether there is new and material evidence to reopen the stomach disease issue before proceeding to adjudicate the underlying merits of the claim.  If the Board finds that no new and material evidence has been provided, that is where the analysis must end.  

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2017).

The question of whether new and material evidence has been received sufficient to reopen the matter is a threshold question in any case involving a previously denied claim.  Wakeford v. Brown, 8 Vet. App. 237, 239-40 (1995).  The United States Court of Appeals for Veterans Claims (Court) has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010).  See also Evans v. Brown, 9 Vet. App. 273, 284 (1996) (the newly presented evidence need not be probative of all the elements required to award the claim, but only need to be probative in regard to each element that was a specified basis for the last disallowance).  That is, a finally decided claim must be reopened where the claimant submits new and material evidence relative to a fact that was unestablished at the time of the prior final decision on the claim.  Shade, 24 Vet. App. at 119.  

For the purpose of reopening a claim, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993).  

Here, the Board finds that new and material evidence within the meaning of 38 C.F.R. § 3.156(a) has been received since the final August 2010 rating decision denying reopening of the petition for entitlement to service connection for stomach disease.  Specifically records including, but not limited to, private medical treatment records from Atlanta Gastroenterology Associates dated July 2011, as well as other recent VA treatment records, reveal evidence that is new, as in not previously submitted, and material.  This new evidence was not cumulative or redundant, as these records show a diagnosis of "slight chronic gastritis."  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

The Board finds that the additional medical evidence of record constitutes new and material evidence to reopen the claim for entitlement to service connection for stomach disease.  In short, this evidence, if presumed credible, relates to an unestablished fact necessary to substantiate the claim, i.e. a current diagnosis of a chronic stomach condition, the same condition listed in a treatment record from the Veteran's service dated April 1954, and raises a reasonable possibility of substantiating the claim.  

Accordingly, the Board finds that new and material evidence has been presented to reopen the Veteran's previously denied claim for entitlement to service connection for stomach disease.  38 U.S.C. § 5108; 38 C.F.R. § 3.156.  However, the Board is remanding the underlying claim for further development as outlined below.  


ORDER

The petition to reopen the claim for a stomach disability based upon the submission of new and material evidence is reopened; and to that limited extent, the appeal for that issue is granted.  


REMAND

Upon review of the record, the Board concludes that further evidentiary development is necessary.  Although the Board sincerely regrets this delay and is appreciative of the Veteran's service to his country, a remand is necessary to ensure VA provides the Veteran with appropriate process and assistance in developing his claim prior to final adjudication.  

The Veteran contended at the November 2017 hearing that his chronic stomach condition has persisted since active service.  

The Veteran's service treatment records show that he was diagnosed with gastritis in April 1954.  The Veteran submitted private medical treatment records dated July 2011 showing a diagnosis of "slight chronic gastritis."   A related endoscopy showed a papule in the Veteran's stomach.  

The Veteran has not been provided a VA examination for his stomach condition.  VA must provide a medical examination when there is evidence of (1) a current disability, (2) an in-service event, injury, or disease, (3) some indication that the claimed disability may be associated with the established event, injury, or disease, and (4) insufficient competent evidence of record for VA to make a decision.  McClendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i).  The third prong, which requires evidence that the claimed disability or symptoms "may be" associated with the established event, is a low threshold.  McClendon, 20 Vet. App. at 83.  Here, the Veteran has established the requirements to meet the threshold for a VA examination.  The records show a diagnosis of gastritis both in service, and recently.  A VA examination should be performed to determine if there is a nexus between these conditions.  See Colvin v. Derwinski, 1 Vet. App. 171, 174 (1991) (Board may not make independent medical assessments).  

The Veteran is also making a claim for an increased rating for his service-connected abdominal scar.  The Veteran was afforded a VA examination in September 2011 for his abdominal scar.  The examiner noted that there was no scar, no general scar, and no change in the previously established scar assessment.  The Veteran's recent medical records document that in July 2011 he underwent an endoscopy which showed a hiatal hernia.  It appears that these records were not made part of the Veteran's claims file until after the VA examination was completed.  At the Veteran's November 2017 hearing, he testified that sometimes his abdominal scar is tender.  It is unclear if the hiatal hernia is related to the abdominal scar, or if it may be related to the Veteran's stomach condition.  The Veteran should be afforded a VA examination which considers the new diagnoses.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  With the assistance of the Veteran, determine if there are any outstanding medical records, VA or otherwise.  If so, obtain them.  

2.  Schedule the Veteran for a VA examination of the stomach.  The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.  

The examiner should provide a response to the following inquiries:

Is it at least as likely as not (i.e. 50 percent probability) that any stomach condition diagnosed was caused by or incurred in the Veteran's active service?  The examiner is asked to reference the diagnosis of gastritis in April 1954 in the opinion given.  

The examiner is specifically asked to reconcile previous diagnoses, discussions, reports, and treatments, of stomach disorder symptoms or conditions in the medical record.  

The examiner must provide all findings, along with a complete rationale for his or her opinions, in the examination report.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state so and provide a rationale for this conclusion, including an explanation of whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion.  

3.  Schedule the Veteran for a VA examination of his service-connected abdominal scarring.  The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.  

The examiner should provide a response to the following inquiries:

Is the Veteran's hiatal hernia or any other diagnosed stomach condition related to the Veteran's abdominal scarring?

The examiner is specifically asked to reconcile previous diagnoses, discussions, reports, and treatments, of scarring or related internal abdominal symptoms or conditions in the medical record.  

The examiner must provide all findings, along with a complete rationale for his or her opinions, in the examination report.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state so and provide a rationale for this conclusion, including an explanation of whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion.  

4.  After the above development has been completed, the RO should readjudicate the claims on appeal.  If the benefits sought remain denied, the RO should prepare a Supplemental Statement of the Case and provide it to the Veteran and his representative along with adequate time for a response.  The case should then be returned to the Board for appellate review, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2014).  




_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


